DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1, 42-56, and 74, in the reply filed on 03/02/2022 is acknowledged.
Claim 57 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 03/19/2020 have been considered.
Specification
The lengthy specification (130 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in 
Claim Objections
Claim 42 is objected to because of the following informalities:  
Claim 42, at line 5, recites “0.3 cm3/g” is objected and should be replaced with “0.3 cm3/g”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 42-56, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0306570 A1 (hereinafter Mayes).
Initially, it should be noted that the Mayes reference is cited in the IDS filed on 11/17/2020.
Regarding claims 1, 42-52, and 74, Mayes discloses a metal-carbon composite comprising a carbon matrix and metal-containing nanoparticles that can be porous or non-porous selected from a group including (Si) silicon (See [0008], [0009], [0012], and [0022]). Mayes discloses that the metal-carbon composite possess 2/g and a pore volume of 0.1 to 3 cm3/g as recited in claims 42, 45-48, and 74 (See [0029]). 
Mayes also discloses that the metal-carbon composite have a pore volume of macropores (See [0026]), which means that the composite would have a pore volume of 99% macropores with micropores and mesopores present at less than 1% as recited in claims 49-52. Mayes discloses that the metal-carbon composite comprises up to 90wt% of carbon (See [0065]), which means that metal, i.e., silicon, can be 20-70 wt% of the composite as recited in claims 43-44. The surface area range and pore volume range suggested by Mayes overlap with the claimed ranges of claims 45-52.
Mayes further discloses that the composite having pore volume includes mesopores and micropores, or mesopores and macropores, or micropores or macropores, or combination of mesopores, micropores, and macropores (having a trimodal distribution) with each have various percentage ranging from 1-99% with a total pore volume sums to 100% (See [0026] and [0027]).   
Mayes does not specifically disclose the composite having the pore volume comprises 5-40% micropores, 35-70% mesopores, and 30-60% macropores as recited in claim 42.
Give that Mayes discloses the composite can have all three types of pores ranging from 1-99% with a total pore volume sums 
Regarding claims 53-56, Mayes discloses that the metal-carbon composite is useful as negative electrode (anode) in lithium ion battery (See [0086]-[0087]). The battery is an energy storage device as claimed. 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761